Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered March 14, 1995, convicting him of manslaughter in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence established that he suffered from temporary insanity and therefore was not criminally responsible for stabbing two people to death as they lay in their bed. We disagree. While the psychiatric testimony presented at trial indicated that the defendant suffered from extreme emotional disturbance, the People’s experts were of the opinion that he had substantial capacity to understand and appreciate the nature and consequences of his conduct, and knew that his conduct was wrong at the time of the stabbings (see, Penal Law §§ 40.15, 25.00). Where conflicting expert testimony is presented, the question of sanity is for the jury (see, People v Enchautegui, 156 AD2d 461), which has the right to accept or reject the opinion of any expert. Where, as here, there is an absence of a serious flaw in the testimony of the People’s experts, no basis exists for disturbing the jury’s finding (see, People v Ludwigsen, 159 AD2d 591).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85-86).
The defendant’s remaining contentions are either unpre-served for appellate review or without merit. S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.